Name: Commission Regulation (EEC) No 3195/92 of 30 October 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 92 Official Journal of the European Communities No L 317/87 COMMISSION REGULATION (EEC) No 3195/92 of 30 October 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, ¢Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 ( 1 ) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 3032/92 (4) ; Whereas Commission Regulation (EEC) No 3153/85 (^ as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensa ­ tory amounts ; whereas nQ monetary compensatory amounts are applied on new wine still in fermentation as specified in point II of Annex I to Regulation (EEC) No 822/87 f) and on wine suitable for yielding table wine as specified in point 12 of Annex I to Council Regulation (EEC) No 822/87 there is a possibility of an economic ' speculation on export and re-export to countries applying negative monetary compensatory amounts ; Whereas it should be necessary to submit these products to the system concerning the monetary compensatory amounts in order to avoid such speculative movements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 of Part 6 'Sector wine' of Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 153, 17. 6. 1991 , p. 1 . (4) OJ No L 309, 26. 10. 1992, p. 1 . (Ã  OJ No L 310, 21 . 11 . 1985, p . 4. ( «) OJ No L 358, 8 . 12. 1989, p. 28 . o OJ No L 84, 27. 3 . 1987, p. 1 . No L 317/88 Official Journal of the European Communities 31 . 10 . 92 ANNEX 'PART 6 SECTOR WINE Monetary compensatory amounts \ Positive Negative CN code Table Additional code Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 21 25 22-5 7431 (2) 93,52 22-5 7432 (2) 93,52 22-5 7434 . 4,03 22-5 7435 (') 4,03 22-5 7437 (  ) 4,03 22-5 7587 (2) 93,52 22-5 7588 (') ' 4,03 2204 21 29 22-6 7438 (J) 65,52 22-6 7439 (2) 65,52 22-6 7441 (') 4,03 22-6 7442 (') 4,03 22-6 7444 (') 4,03 22-6 7589 (2) 65,52 22-6 7590 (') 4,03 2204 21 35 22-8 7449 (2) 93,52 22-8 7451 (') 4,03 22-8 7452 (&lt;) 4,03 22-8 7454 (') 4,03 22-8 7591 0 93,52 22-8 7592 (') 4,03 2204 21 39 22-9 7455 (2) 65,52 22-9 7457 (') 4,03 22-9 7458 (') 4,03 22-9 7469 (') ¢ 4,03 22-9 7593 (2) 65,52 22-9 7594 (') 4,03 2204 29 10 22-3 7426 (') 4,03 2204 29 25 22-11 7478 Q 93,52 22-11 7479 (2) 93,52 22-11 7480 (2) 93,52 22-11 7481 0 93,52 22-11 7483 (') 4,03 22-11 7484 ( ¢) 4,03 22-11 7486 (') 4,03 22-11 7595 0 93,52 22-11 7596 (') 4,03 2204 29 29 22-12 7487 (*) 65,52 22-12 7488 (2) 65,52 22-12 7490 (') 4,03 22-12 7491 (') 4,03 22-12 7493 (') 4,03 22-12 7597 (2) 65,52 22-12 7598 ('} 4,03 31 . 10. 92 Official Journal of the European Communities No L 317/89 Positive Negative Table Additional code Notes Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece IrelandCN code Belgium/ Luxem ­ bourg Spain PtaDM F1 Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl 2204 29 35 22-14 7498 (2) 93,52 22-14 7499 (2) 93,52 22-14 7518 (') 4,03 22-14 7519 (&gt;) 4,03 22-14 7523 (') 4,03 22-14 7599 (2) 93,52 22-14 7614 (') 4,03 2204 29 39 22-15 7524 (2) 65,52 22-15 7526 (') 4,03 22-15 7527 (') 4,03 22-15 7529 (  ) 4,03 22-15 7618 (2) 65,52 22-15 7619 (') 4,03 (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II by Regulation (EEC) No 822/87). o hi;